DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
The claim amendment received July 27, 2022 has been entered. Claim 10 is a cancelled claim.  Claim 22 was added.  
Previously, Group I, claims 1-18, drawn to an OLED device was elected.  With respect to an election of species requirement, applicant elected the first compound of claim 17 as first material and compound B of claim 15 as second material.  Consideration for first material has  now been broadened to also include claim 16 material as first material.  Claims 8 and 19-21 remain drawn to unelected subject matter.  Claims 1-7, 9, 11-18, and 22 are under consideration with respect to the restriction/election.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11-18, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 sets forth an organic light emitting diode comprising a layer of a first material, second material, and third material between an anode and a cathode.  While the instant specification describes property values and synthesis methods of some very specific materials for forming an EL device in the examples, the specification does not appear to set forth device examples where three materials having the specifically recited energy levels are selected in combination for a “hybrid emissive layer” between an anode and a cathode as set forth in organic light emitting diode (OLED) claim 1 and/or embodiments including three materials that are commensurate with the breadth of claimed components of claim 1. 
MPEP 2163.03 V sets forth: 
V.    ORIGINAL CLAIM NOT SUFFICIENTLY DESCRIBED
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.”Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
A very broad genus of material is set forth in claim 1 for each of first material, second material, and third material, but the written description is not similarly broad in describing the breadth of materials that would meet the recited property parameters.
MPEP 2163 further states:
Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it." (emphasis in original)); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors ... considered the ratio... to be part of their invention .... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").

While the specification discusses some computational values, the instant specification does not lead one of skill in the art to any particular species of first, second, and third material in combination as recited within the scope of independent claim 1.  The office further notes that naming a type of material in the absence of knowing what the material consists of is not a description of that material.

New claim 22 recites “the energy gap between S1H and T1H is at least 0.9 eV”.  Applicant states in the remarks that par. 133 and 134 as filed support the limitation.  The Table set forth in par. 133 indicates a single material having a value of exactly 0.9 eV, but there are no additional values over 0.9 eV.  Accordingly, the use of the phrase “at least” within the limitation “at least 0.9 eV” does not appear to be supported and is considered to be new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 2005/0208329 A1) in view of Thompson et al. (US 2016/0232265 A1).
Conley et al. teaches organic electroluminescent devices comprising a light emitting layer (see Conley et al. title and par. 110).   The light emitting layer may include fluorescent material (see Conley et al. par. 30 and 36 and page 15), which is the same as instant “second material” (of instant claim 15):

    PNG
    media_image1.png
    120
    272
    media_image1.png
    Greyscale
.
Host material may be included in the light emitting layer (see par. 112, 113, 115) and may include benzazole type materials (see par. 142-145).  Conley et al. does not appear to teach a specific “host” material for a light emitting layer the same as instant “first material” compound (of instant claim 17)

    PNG
    media_image2.png
    150
    145
    media_image2.png
    Greyscale
.  
In analogous art, Thompson et al. teaches compounds in Figure 5E as host material for an OLED:

    PNG
    media_image3.png
    182
    200
    media_image3.png
    Greyscale

(see Thompson Figure 5E, par. 28, 185-189, 217, 219- 220).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a host material as taught by Thompson et al. for a light emitting layer as taught by Conley et al., because one would expect the material to be similarly useful in a light emitting layer as a host material with a predictable result and a reasonable expectation of success.
Regarding the instant “third material”, Conley et al. teaches phosphorescent materials may be included (see par. 150).  Phosphorescent materials discussed include preferred materials indicated by applicant in the instant application such as Ir(ppy)3 (see par. 152). 
	Regarding claim 2 and second material, Conley teaches the following material as fluorescent (see par. 30 and 36 and page 15):

    PNG
    media_image1.png
    120
    272
    media_image1.png
    Greyscale
.
Regarding claim 3, Conley discusses the inclusion of phosphorescent material as emitters as discussed above (see par. 150, 152).
Regarding properties and property relationships of the claims (especially claims 4-6, 9-13 and 18), the materials taught by Conley includes material identical to second material and third material identified by applicant and Thompson teaches material the same as first material identified by applicant.  Accordingly, since the material of the prior art is the same or similar to the material indicated by applicant, the required properties and property relationships as claimed are considered to naturally flow from the teachings of the prior art to include the materials in an emissive layer of an OLED.  Note that the Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
Regarding claim 7, Conley discloses emitting layers may be present (see par. 111) and Thompson et al. teaches material the same as the instant “first material” may be present in a light emitting layer of an OLED as discussed above.
Applicant claims a combination that only unites old elements (i.e., light emitting layer materials for light emitting devices) with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicants have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Claims 1-7, 9, 13-16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Conley et al. (US 2005/0208329 A1) in view of Feldman et al. (WO 2012/087955 A1).
Conley et al. teaches organic electroluminescent devices comprising a light emitting layer (see Conley et al. title and par. 110).   The light emitting layer may include fluorescent material (see Conley et al. par. 30 and 36 and page 15), which is the same as instant “second material” (of instant claim 15):

    PNG
    media_image1.png
    120
    272
    media_image1.png
    Greyscale
.
Host material may be included in the light emitting layer (see par. 112, 113, 115) and may include carbazole-based derivative materials (see par. 156).  Conley et al. does not appear to teach a specific “host” material for a light emitting layer the same as instant “first material” compound (of instant claim 16) having indolocarbazole core skeletons.
  	In analogous art, Feldman et al. teaches indolocarbazole derivatives according to Formula 1 as first host material for an OLED:

    PNG
    media_image4.png
    169
    250
    media_image4.png
    Greyscale
 (see Feldman et al. page 8, lines 20 to bottom of page).  In the formula, “a” may be zero and R2 may be selected as alkyl (see Feldman top of page 9 to line 9). More specifically the core may be of “core (d)” (see Feldman bottom of page 31 where R1 to R3 groups are not shown):

    PNG
    media_image5.png
    112
    203
    media_image5.png
    Greyscale
.
A compound according to Feldman Formula I where the core is core(d) and R2 are selected as methyl alkyl group is the same as instant compound “H2-Me”, which is described in the instant specification in Figure 5 and Table 2.1a having S1 as 3.30 eV and T1 as 2.65 eV (i.e., difference 0.9 eV).  Material the same as instant “H2-Me” is a material with the property set forth in instant claim 22.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a host material (the same as instant “H2-Me”) as taught by Feldman et al. for a light emitting layer as taught by Conley et al., because one would expect the carbazole-based host material to be similarly useful in a light emitting layer as a host material with a predictable result and a reasonable expectation of success.
Regarding the instant “third material”, Conley et al. teaches phosphorescent materials may be included (see par. 150).  Phosphorescent materials discussed include preferred materials indicated by applicant in the instant application such as Ir(ppy)3 (see par. 152). 
	Regarding claim 2, Conley teaches the following material as fluorescent (see par. 30 and 36 and page 15):

    PNG
    media_image1.png
    120
    272
    media_image1.png
    Greyscale
.
Regarding claim 3, Conley discusses the inclusion of phosphorescent material as emitters as discussed above (see par. 150, 152).
Regarding properties and property relationships of the claims (especially claims 4-6, 9, 13, 14, and 22), the materials taught by Conley includes material identical to second material and third material identified by applicant and Feldman teaches material the same as first material identified by applicant.  Accordingly, since the material of the prior art is the same or similar to the material indicated by applicant, the required properties and property relationships as claimed are considered to naturally flow from the teachings of the prior art to include the materials in an emissive layer of an OLED.  Note that the Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
Regarding claim 7, Conley discloses emitting layers may be present (see par. 111) and Feldman et al. teaches material the same as the instant “first material” may be present in a light emitting layer of an OLED as discussed above.
Applicant claims a combination that only unites old elements (i.e., light emitting layer materials for light emitting devices) with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicants have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. 
On page 11 of the remarks, applicant argues Conley or Thompson do not specifically teach forming a device based upon selection of second material having triplet energy greater than triplet energy of host material.  In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, case law holds that the selection of a known material based on its suitability for its intended use (i.e., host, fluorescence, etc.) supports prima facie obviousness.  Sinclar & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
The rejection sets forth known materials in the prior art for use in a light emitting layer of a light emitting device.  While applicant argues (on page 11 of the remarks) “when the triplet energy of the fluorescent material is lower than the triplet energy level of the host, triplets can become trapped on the fluorescent dopant”, there appears to be no evidence of unexpected results commensurate in scope with the claimed subject matter to demonstrate clearly improved results or benefit by selection of specific materials in combination.   MPEP 2145 states:
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786